DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 2016/0073494; hereinafter Uchida), in view of Brindisi (US 8,872,420).
•	Regarding claim 1, Uchida discloses an electroconductive film (figures 1 and 3) comprising: 
a light-transmitting base material (element 10 in figures 1 and 3 and ¶ 46), 
a plurality of light-transmitting electroconductive parts provided on one surface of the light-transmitting base material (elements 12 in figures 1 and 3 and ¶s 42 and 52), and 
a light-transmitting nonconductive part located between the electroconductive parts (elements 12i in figures 1 and 3 and ¶s 42 and 52), 
wherein each of the electroconductive parts contains a light-transmitting resin and an electroconductive fiber incorporated in the light-transmitting resin (¶s 42 and 64); [and]
the nonconductive part contains a light-transmitting resin (¶s 42 and 64).
However, Uchida fails to explicitly disclose where the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 3 nm or more.
	In the same field of endeavor, Brindisi discloses where the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 3 nm or more (col. 6, lines 35-44).
Brindisi, for the purpose of utilizing materials that are convenient to process in transparent conductor materials (col. 6, lines 4-7).
•	Regarding claim 2, Uchida, in view of Brindisi, discloses everything claimed, as applied to claim 1.  However, Uchida fails to disclose where the three-dimensional arithmetic average roughness is 80 nm or less.
	In the same field of endeavor, Brindisi discloses where the three-dimensional arithmetic average roughness is 80 nm or less (col. 6, lines 35-44).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Brindisi, for the purpose of utilizing materials that are convenient to process in transparent conductor materials (col. 6, lines 4-7).
•	Regarding claims 3-9, Uchida, in view of Brindisi, discloses everything claimed, as applied to claim 1.  Additionally, Uchida discloses where:
Claim 3:	the electroconductive fiber has a fiber length of 1 μm or more (¶ 58).
Claim 4:	the electroconductive fiber has a fiber diameter of 200 nm or less (¶ 58).
Claim 5:	the electroconductive film has a haze value of 5% or less (¶ 67).
Claim 6:	the electroconductive film has a total light transmittance of 80% or more (¶ 46).
Claim 7:	the electroconductive film according to claim 1 is included in a touch panel (¶ 54, in view of ¶ 2).
Claim 8:	the touch panel according to claim 7 is included in an image display device (¶ 54, in view of ¶ 2).
Claim 9:	the electroconductive film according to claim 1 is included in an image display device (¶ 54, in view of ¶ 2).



Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
a.	Regarding applicant’s arguments that “[t]he silver nanowire is a conductive material, and does not suggest a surface roughness for a nonconductive material” (page 2) and “[i]n the electroconductive film according to claim 1, the formation of electrical short circuit is prevented because there would be substantially no silver nanowire remaining in the nonconductive parts (see Table 1 at paragraph [0192] and paragraph [0193])” (page 3), the examiner disagrees.  Claim 1 recites the limitation “the nonconductive part contains a light-transmitting resin”, where the term “contains” is synonymous with “comprises” (see MPEP § 2111.03(I)).  Further, Uchida discloses where element 12i in figure 3(b) is a non-conductive region comprising metal nanowires (¶ 52) and resin (¶ 64), and Brindisi discloses multiple nanowire films having different roughnesses and different resistances based on the treatment thereof (col. 6, line 4, through col. 9, line 3).  Since the limitation “the nonconductive part contains a light-transmitting resin” does not specifically exclude electrically-insulated “electroconductive fibers” from being contained in the “nonconductive part” (e.g. by including language similar to the second argument quoted above or as found in at least ¶ 193), the combination of Uchida and Brindisi meets this limitation by teaching a nonconductive part having electrically-insulated electroconductive fibers and a surface roughness greater than 3 nm.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Srinivas et al (US 2013/0056244) discloses where “surface roughness” is a parameter that “can be altered or selected to tune a depth or an extent of embedding of additives into a given host material” in a nanowire film in which at least some of the ¶s 55, 56, 179 and 180, in view of ¶s 146 and 146).

Closing Remarks/Comments
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/04/2021